Name: 2012/714/EU: Commission Decision of 21Ã November 2012 confirming the participation of Lithuania in enhanced cooperation in the area of the law applicable to divorce and legal separation
 Type: Decision
 Subject Matter: international law;  European construction;  family;  Europe
 Date Published: 2012-11-22

 22.11.2012 EN Official Journal of the European Union L 323/18 COMMISSION DECISION of 21 November 2012 confirming the participation of Lithuania in enhanced cooperation in the area of the law applicable to divorce and legal separation (2012/714/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 328(1) and 331(1) thereof, Having regard to Council Decision 2010/405/EU of 12 July 2010 authorising enhanced cooperation in the area of the law applicable to divorce and legal separation (1), Having regard to Council Regulation (EU) No 1259/2010 of 20 December 2010 implementing enhanced cooperation in the area of the law applicable to divorce and legal separation (2), Having regard to the notification by Lithuania of its intention to participate in enhanced cooperation in the area of the law applicable to divorce and legal separation, Whereas: (1) On 12 July 2010, the Council decided to authorise enhanced cooperation between Belgium, Bulgaria, Germany, Spain, France, Italy, Latvia, Luxembourg, Hungary, Malta, Austria, Portugal, Romania and Slovenia in the area of the law applicable to divorce and legal separation. (2) On 20 December 2010, the Council adopted Regulation (EU) No 1259/2010 implementing enhanced cooperation in the area of the law applicable to divorce and legal separation. (3) Lithuania has notified its intention to participate in enhanced cooperation in the area of the law applicable to divorce and legal separation by letter dated 25 May 2012, which the Commission registered as received on 19 June 2012. (4) The Commission notes that Decision 2010/405/EU does not prescribe any particular conditions of participation in enhanced cooperation in the area of the law applicable to divorce and legal separation and that Lithuanias participation should strengthen the benefits of this enhanced cooperation. (5) The participation of Lithuania in enhanced cooperation in the area of the law applicable to divorce and legal separation should thus be confirmed. (6) The Commission should adopt transitional measures for Lithuania necessary with regard to the application of Regulation (EU) No 1259/2010. (7) Regulation (EU) No 1259/2010 should enter into force in Lithuania on the day following that of the publication of this Decision in the Official Journal of the European Union, HAS ADOPTED THIS DECISION: Article 1 Participation of Lithuania in enhanced cooperation 1. The participation of Lithuania in enhanced cooperation in the area of the law applicable to divorce and legal separation authorised by Decision 2010/405/EU is confirmed. 2. Regulation (EU) No 1259/2010 shall apply to Lithuania in accordance with this Decision. Article 2 Information to be provided by Lithuania By 22 August 2013 Lithuania shall communicate to the Commission its national provisions, if any, concerning: (a) the formal requirements applicable to agreements on the choice of applicable law pursuant to Article 7(2) to (4) of Regulation (EU) No 1259/2010; and (b) the possibility of designating the applicable law in accordance with Article 5(3) of Regulation (EU) No 1259/2010. Article 3 Transitional provisions for Lithuania 1. Regulation (EU) No 1259/2010 shall apply to Lithuania only as regards legal proceedings instituted and to agreements of the kind referred to in Article 5 of Regulation (EU) No 1259/2010 concluded as from 22 May 2014. However, effect shall also be given for Lithuania to an agreement on the choice of the applicable law concluded before 22 May 2014, provided that it complies with Articles 6 and 7 of Regulation (EU) No 1259/2010. 2. Regulation (EU) No 1259/2010 shall be for Lithuania without prejudice to agreements on the choice of applicable law concluded in accordance with the law of a participating Member State whose court is seized before 22 May 2014. Article 4 Entry into force and date of application of Regulation (EU) No 1259/2010 in Lithuania Regulation (EU) No 1259/2010 shall enter into force in Lithuania on the day following that of the publication of this Decision in the Official Journal of the European Union. Regulation (EU) No 1259/2010 shall apply to Lithuania from 22 May 2014. Article 5 Entry into force This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 21 November 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 189, 22.7.2010, p. 12. (2) OJ L 343, 29.12.2010, p. 10.